Order entered September 15, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00819-CR

                            BRIAN JASON WHITE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80670-2013

                                         ORDER
        The Court GRANTS LaTresta Ginyard’s second motion for extension of time to file the

reporter’s record.

        We ORDER Ms. Ginyard to file the reporter’s report within TEN (10) DAYS from the

date of this order.


                                                   /s/   ADA BROWN
                                                         JUSTICE